Citation Nr: 1720165	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to February 8, 2016 and 50 percent from that date for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection for PTSD, rated 30 percent, effective July 9, 2010 (date of claim).  The Veteran disagreed with the initial rating assigned.

Following the February 2011 rating decision, in March 2016, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 50 percent, effective February 8, 2016, for the Veteran's service-connected PTSD.  As this award does not constitute a full grant of the benefits sought, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Consequently, this action resulted in an initial staged rating, as reflected on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability is part and parcel to the Veteran's claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the RO separately developed, adjudicated, and denied the Veteran's TDIU claim in an August 2012 notification letter that has become final.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (holding that bifurcation of a claim for TDIU from the initial claim for benefits is permissible).  The Veteran has not alleged a clear and unmistakable error in that decision.  As such, a TDIU will not be considered part and parcel to the Veteran's increased ratings claim and is not before the Board.  

The Board notes that since the February 2016 VA examiner found that the Veteran's previous diagnosis of MDD is secondary to his PTSD, all manifestations of the MDD will be considered in rating his disability.  This is also reflected on the title page of this decision. 

FINDINGS OF FACT

1.  Prior to February 8, 2016, the Veteran's PTSD with MDD was productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas were not shown.

2.  From February 8, 2016, the Veteran's PTSD with MDD has been productive of occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment have not been shown. 


CONCLUSIONS OF LAW

1.  For the period prior to February 8, 2016, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD with MDD have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  From February 8, 2016, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD with MDD have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's pertinent post-service treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.  The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Rules and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD, like all psychiatric disorders, is rated under the General Rating Formula for mental disorders.  Under the General Rating Formula, a 50 percent rating is assigned for a mental disorder that results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 70 percent is warranted for a mental disorder that results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Importantly, evaluations under § 4.130 are symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  The Board notes however that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating and are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit-of-the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Merits

The Veteran is currently assigned a 30 percent rating prior to February 8, 2016, and a 50 percent rating from that date, for his service-connected PTSD with MDD.  He contends, however, that he is entitled to higher initial ratings for that disability because recent examinations are consistent with occupational and social deficiencies in most areas.  See September 2012 VA Form 9.  As will be discussed more fully below, the Board finds that a higher 50 percent rating is warranted for the Veteran's service-connected PTSD with MDD prior to February 8, 2016, and 70 percent thereafter.

Prior to February 8, 2016.

On VA examination in November 2010, the Veteran presented with the following symptomatology: hallucinations twice a week, moderate obsessive ritualistic behavior that interferes with routine activities daily, severe panic attacks once a month, moderate anxiety several times a week, moderate to severe depression daily, poor memory and concentration, nightmares, mood swings and irritability, poor social relations, anhedonia, hypervigilance, and feelings of hopelessness and worthlessness.  He explained he could not keep a lasting relationship, although his relationship with his children and grandchildren was good, and he had problems at work.  The examiner opined that there was reduced reliability and productivity due to PTSD/mental condition signs and symptoms and assigned a Global Assessment of Functioning (GAF) score of 65.

In an April 2012 VA examination, the examiner documented PTSD symptoms of depressed mood and feelings of worthlessness, chronic sleep impairment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran also reported that he avoided people at work and had gotten into a flight at work and suspended for 33 days.  The examiner indicated that the Veteran's diagnosis of MDD had differentiated symptoms of depressed mood, insomnia, feelings of worthlessness and indecisiveness, and psychomotor retardation.  She opined that the Veteran's PTSD with MDD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  She also assessed a GAF score of 61.

A June 2012 VA Medical Center (VAMC) treatment note indicated PTSD symptoms of repeated disturbing memories, thoughts, or images of the stressful event; repeated nightmares; avoidance of activities or situations that remind the Veteran of the stressful event; loss of interest of activities; emotional numbness; trouble sleeping; irritability or angry outbursts; difficulty concentrating; and feeling jumpy. 

Later VAMC records indicate that the Veteran had a period of remission.  See July 2013 VAMC records.  However, symptoms of irritability, frustration, and obsessions and compulsions were still noted.  Id. 

The Board acknowledges the assessed GAF scores of 65 and 61.  According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), GAF scores ranging from 61 to 70 are indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  Importantly, however, GAF scores must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In any event, despite the assigned GAF scores of 65 and 61, indicating mild symptomatology, the Board finds that the description of the Veteran's symptoms more adequately identifies his symptomatology as moderate to severe, rather than mild. 

The Board recognizes that the April 2012 VA examiner's opinion regarding occupational and social impairment is more consistent with a 30 percent rating.  However, considering this opinion in concert with the November 2011 VA examiner's opinion, the Board finds that the evidence is at least in equipoise as to whether there is occupational and social impairment with reduced reliability and productivity.  Therefore, in affording the Veteran every benefit-of-the doubt, the Board finds that for the period prior to February 8, 2016, the Veteran is entitled to an initial disability rating of 50 percent for his service-connected PTSD with MDD.  

The Board has considered whether a still higher initial disability rating is warranted and finds that for the period prior to February 8, 2016, the criteria for a 70 percent rating are not met.  While the record shows that he displayed some symptoms associated with higher ratings during this time, such as panic attacks, obsessional rituals, and hallucinations, it must be emphasized that even with consideration of those symptoms, the totality of the Veteran's disability picture does not demonstrate that his service-connected PTSD with MDD resulted in symptoms productive of occupational and social impairment with deficiencies in most areas.  Significantly, his panic attacks occurred on average once a month, not on a near-continuous basis; his obsessional rituals were described as mild; and his hallucinations were not persistent.  Conversely, during this period, the Veteran was able to maintain relationships with his children and grandchildren.  The 50 percent rating assigned herein for the period prior to February 8, 2016, is consistent with the opinions provided by the November 2010 and April 2012 VA examiners.

From February 8, 2016. 

On February 8, 2016, the Veteran underwent his most recent VA examination to determine the current severity of his PTSD.  The examiner indicated that the symptoms associated with the Veteran's PTSD could not be differentiated from his prior diagnosis of MDD, which is in part secondarily related to his PTSD. She documented symptoms of depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, feelings of hopelessness and worthlessness, hypervigilance, exaggerated startle response, and suicidal ideations.  The examiner also indicated that the Veteran's concentration was good, recent and remote recall appeared adequate, and he displayed no lack of contact with reality.  However, she found that due to the Veteran's significant depressive symptoms, he was experiencing suicidal thoughts and was at an increased risk.  In her opinion, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  
Following this examination, there is no other pertinent medical evidence of record. 

The above characterization of impairment by the February 2016 VA examiner, that the Veteran had occupational and social impairment with reduced reliability and productivity, indicates a disability compatible with a 50 percent rating under VA's rating schedule.  However, the Board finds that the documented symptoms more adequately equate to occupational and social impairment with deficiencies in most areas (i.e., a 70 percent rating).  

Chiefly, the record reflects that the Veteran faces deficiencies in such areas as work, family relations, judgment, thinking and mood.  In this regard, the evidence indicates that the Veteran is divorced, lives alone, and has been in conflict with family.  Furthermore, although the record indicates that he attends church, he has very limited social relationships and tends to isolate himself from others.  See February 2016 VA Examination.  He also reported that, when he was working, he had difficulty getting along with his co-workers and in 2008 he quit prior to getting fired.  Id.  Most significantly, however, he appeared to be experiencing significant depressive symptoms, with suicidal thoughts.  

These symptoms demonstrate a worsening since his prior VA examinations.  Thus, in consideration of the psychiatric symptoms above and resolving all reasonable doubt in the Veteran's favor, the Board finds that his symptomatology more closely approximates the criteria for a 70 percent rating beginning February 8, 2016.  

The Board emphasizes that the symptoms associated with the Veteran's PTSD with MDD do not meet the criteria for a 100 percent rating at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptomatology.  However, VAMC records and VA examination reports are silent for symptoms akin to a 100 percent evaluation.  See November 2011, April 2012, and February 2016 VA Examinations and VAMC records.  Specifically, the Veteran has not been shown to exhibit persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms approximating the criteria for a 100 percent schedular rating.  Correspondingly, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time during the appeal period.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An initial 50 percent rating, but not higher, for PTSD with MDD prior to February 8, 2016, is granted subject to the laws and regulations governing the award of monetary benefits.

An initial 70 percent rating, but not higher, for PTSD with MDD from February 8, 2016, is granted subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


